           Case 3:19-cv-00596-MMD-CLB Document 33 Filed 04/23/20 Page 1 of 2



 1   JOHN ALBRECHT
     General Counsel
 2   Nevada Bar No. 4504
     2215 Raggio Parkway
 3   Reno, Nevada 89512
     (775) 673-7396
 4   (775) 673-7315--fax
     John.Albrecht@dri.edu
 5   Attorney for Defendant

 6

 7                                 UNITED STATES DISTRICT COURT

 8                                         DISTRICT OF NEVADA

 9
10   WILLIAM GALLEGOS,                                      )
                                                            )
11                 Plaintiff,                               ) CASE NO.: 3:19-cv-00596
                                                            )
12         vs.                                              ) STIPULATION AND ORDER FOR
                                                            ) DISMISSAL
13   STATE OF NEVADA ex rel. NEVADA                         )
     SYSTEM OF HIGHER EDUCATION, dba                        )
14   TRUCKEE MEADOWS COMMUNITY                              )
     COLLEGE, KARIN HILGERSOM and                           )
15   DOES I-X                                               )
                                                            )
16                 Defendant.                               )
                                                            )
17

18          The Plaintiff, William Gallegos, by his attorney, Mark Mausert, and the Defendants, State of
19   Nevada ex rel. System of Higher Education doing business as Truckee Meadows Community College
20   and Karin Hilgersom, by their attorney, John Albrecht, General Counsel, Truckee Meadows Community
21   College, hereby stipulate to the dismissal with prejudice of the first amended complaint in this case.
22   Each party shall bear her or its own costs and attorney fees shall be paid and have been paid as included
23   in a settlement agreement reached by the parties.
24   ///
25   ///
26   ///
27   ///
28   ///

                                                         -1-
          Case 3:19-cv-00596-MMD-CLB Document 33 Filed 04/23/20 Page 2 of 2



 1   DATED: April 23, 2020                                 DATED: April 23, 2020

 2

 3    /s/ Mark Mausert                                      /s/ John Albrecht
     Mark Mausert                                          John Albrecht
 4   Nevada Bar No. 2398                                   Nevada Bar No. 4504
     729 Evans Avenue                                      2215 Raggio Parkway
 5   Reno, Nevada 89512                                    Reno, Nevada 89512
     (775) 786-5477                                        (775) 673-7396
 6   Attorney for Plaintiff William Gallegos               Attorney for Defendants State of Nevada ex
                                                           rel. Nevada System of Higher Education dba
 7                                                         Truckee Meadows Community College and
                                                           Karin Hilgersom
 8

 9
10                                       ORDER
11                                             CASE DISMISSED. IT IS SO ORDERED.
12

13
                                               UNITED STATES DISTRICT JUDGE
14

15
                                               DATE:     April 23, 2020
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -2-
